Citation Nr: 0501893	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  01-09 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

What evaluation is warranted for a panic disorder with 
agoraphobia, from October 2, 1999? 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active duty from July 1995 to October 
1999.

This appeal comes before the Board of Veterans' Appeals from 
a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in February 2001.  

The Board in September 2003 remanded the claim for certain 
development.  The case now returns to the Board.  

In the course of appeal, by a July 2004 rating action, the RO 
granted the veteran entitlement to a total disability 
evaluation based on individual unemployability.  The veteran 
still continues the current appeal.  


FINDINGS OF FACT

1.  For the period from October 2, 1999 through September 30, 
2001, the veteran's panic disorder with agoraphobia was not 
manifested by social and occupational impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to his manifested 
symptoms of that disorder, inclusive of those attributed to 
panic attacks, such as difficulty adapting to stressful 
circumstances, and difficulty establishing and maintaining 
effective relationships.  

2.  For the period from October 1, 2001 through January 6, 
2003, the veteran's panic disorder with agoraphobia was 
manifested by social and occupational impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to his manifested 
symptoms of that disorder, inclusive of those attributed to 
panic attacks, such as difficulty adapting to stressful 
circumstances, and difficulty establishing and maintaining 
effective relationships.  

3.  For the period from October 1, 2001 through January 6, 
2003, the veteran's panic disorder with agoraphobia was not 
manifested by total occupational and social impairment.  The 
disorder was not then manifested by any of the following: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

4.  For the period beginning January 7, 2003, the veteran's 
panic disorder with agoraphobia was manifested by total 
occupational and social impairment due to persistent symptoms 
of that disorder.  


CONCLUSIONS OF LAW

1.  For the period from October 2, 1999 through September 30, 
2001, the schedular requirements for a rating in excess of 50 
percent for panic disorder with agoraphobia have not been 
met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.7, 4.130, Diagnostic Code 9412 
(2003).

2.  For the period from October 1, 2001 through January 6, 
2003, the schedular requirements for a 70 percent rating for 
panic disorder with agoraphobia, but not higher than 70 
percent, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.7, 
4.130, Diagnostic Code 9412 (2003).

3.  For the period beginning January 7, 2003, the schedular 
requirements for a 100 percent rating for panic disorder with 
agoraphobia have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.7, 
4.130, Diagnostic Code 9412 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit all 
relevant evidence in their possession.  38 C.F.R. § 3.159(b).  
VA has fulfilled these requirements in this case in a 
September 2003 VCAA letter, which appropriately notified the 
veteran what VA would do and what the appellant must do in 
furtherance of his claim, and informed him of what would be 
required for an increased evaluation for his service-
connected panic disorder with agoraphobia to be granted.  VA 
also then specifically asked for all evidence in the 
veteran's possession that would further the veteran's claim, 
including any medical treatment or evaluation records which 
would show greater severity of the veteran's disorder.  The 
veteran was informed of the specific regulatory criteria for 
rating panic disorder with agoraphobia by an August 2001 
statement of the case.  The veteran has not responsively 
informed of additional pertinent evidence which has not been 
associated with the claims folder.  

Pertinent treatment records from the VA Health Care System of 
Upstate New York, from the Social Security Administration, 
and from the Rochester Vet Center were obtained and 
associated with the claims folder.  The veteran testified 
before a hearing officer at the RO in October 2001, and the 
transcript of that hearing is contained in the claims folder.  
The veteran was requested to submit information about of all 
evidence pertinent to his claim.  All evidence he indicated 
was requested, and all evidence received has been associated 
with the claims folder.  VA has been informed of no further 
evidence which would plausibly assist the veteran in 
furtherance of his claim on appeal.  

The Board is also satisfied that development requested in the 
September 2003 remand has been satisfactorily completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are particularly applicable as they pertain to 
when notice is issued.  In this instance, while the veteran 
was not afforded such notice prior to the appealed February 
2001 RO adjudication, that error was not prejudicial to the 
veteran's claim in this instance since, as discussed above, 
he was given ample notice and opportunity to remedy 
deficiencies in his claim.

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Adjudication of Service Connection Claim

At an October 2001 hearing, the veteran testified to current 
symptoms of his panic disorder and agoraphobia.  He related 
that he was afraid to leave the house, and that he was 
constantly panicked, nauseous, and dizzy.  He added that he 
now had difficulty speaking with people and his concentration 
was affected.  His also had much difficulty sleeping at 
night, and noted that he was discussing with his physician 
whether to add medication for that sleep difficulty.  He 
testified that he was employed part-time as an airport 
baggage handler, working with two or three other people, but 
in relative isolation.  He explained that on that job he 
experienced dizziness due to being stressed.  The job was 
terminated in May 2001.  He added that he did not know what 
was wrong with him currently, except that his head was not 
right and it was hard for him to do day-to-day tasks.  He 
explained that the condition began in the military, when he 
would experience what he believed were heart problems, and he 
was in the emergency room for this on a number of occasions.  
He noted that in fact he had mitral valve prolapse, for which 
he was treated, but his panic disorder presented much more 
severe symptoms.  He explained that when he had a panic 
attack it is as if he is having a heart attack and he could 
not breathe.  

He testified that since he left the military his condition 
had grown worse, with panic attack between two and four times 
daily at times, but with his current medications he was 
having panic attack two or three times per week.  He 
explained that when he had panic attacks he stayed in the 
house, and had a glass of water and one of his anti-anxiety 
pills.  He added that he had the panic attacks more 
frequently when outside the house, such as when surrounded by 
people or even when in line at the grocery store.  He noted 
that he was not able to go out and socialize anymore, and he 
had not had a girlfriend in a year-and-a-half or two years.  
He testified that a month and a half ago he had moved in with 
a friend of his, but that was not working out well, and he 
would probably move back to his parent's house.  His mother, 
who also presented testimony at the hearing, added that he 
spent his time either at that friend's house or at her house.  
He confirmed that he spent much of his time at his mother's 
house.  He testified that he has lost interest in activities.  
His mother testified the he was having much difficulty even 
dealing with his younger brother, who was twelve years old, 
and his brother's friends.  

In testimony the veteran further explained that in a typical 
day he would get up, make his bed, do his chores, take his 
medication, and clean up around the house.  He added that he 
had had three interviews with two different airlines, but 
they led nowhere because of hiring freezes at the airlines.  
He added that he had been unsuccessful in his most recent 
interview, for work as a security guard at a factory, because 
it was hard for him to talk to people.  Regarding the 
currently assigned 50 percent disability rating for his panic 
disorder, the veteran remarked to the effect that his current 
coping skills and interactions were more impairing of his 
daily life than was reflected in that rating.  He emphasized 
that dizziness associated with the disorder some days 
prevented him from driving.  He did not like to be around 
people, and was not comfortable with others unless a 
relationship was developed over a long period, such as with 
his mother and his physician.  He added that he had mood 
swings and a short temper which impaired his interaction even 
with these familiar people.  However, he added that he was 
not a quitter and was trying to control his condition, 
including going to all his doctor's appointments.  He was 
thinking about going back to school beginning the following 
semester.  He testified that he was not receiving treatment 
currently outside the VA.  

The Board believes that the veteran's testimony presents a 
good picture of the veteran's current symptoms due to his 
panic disorder with agoraphobia, consistent with findings and 
conclusions of VA examiners and treating medical personnel.   
It appears that the veteran's disorder has increased in 
severity in recent years, and the veteran's disability rating 
should reflect that increase in severity.  

Upon VA psychiatric treatment evaluation in October 2000, 
although the veteran presented well with broad and 
appropriate affect, speech was slightly pressured and rapid.  
Thinking was logical and coherent.  The veteran's current 
stressors included inability to find a job or obtain his own 
apartment.  Treating personnel noted that the veteran's 
described symptoms were clearly panic attacks which were 
uncued, indicating a panic disorder.  They noted that there 
was no history of agoraphobia.  A Global Assessment of 
Functioning (GAF) Scale score of 85 was assigned.  

Upon VA mental health examination in December 2000, the 
veteran's history was noted.  He entered the Marines from 
high school, and was an aviations operations specialist in 
service, with promotion to sergeant and operations chief.  He 
reported that anxiety or panic symptoms began approximately 
18 months prior to discharge from service, but that he was 
evaluated in service and was judged not to have a panic 
problem.  Nonetheless, he was prescribed first Xanax and then 
clonazepam in service, with some relief of symptoms.  Post 
service, valvular heart disease and hypertension were 
diagnosed and service connected.  Following service discharge 
the veteran spent a year in California, became involved in a 
Los Angeles crowd that used illicit drugs, and began using 
ecstasy and cocaine regularly.  Also while in California, he 
completed one semester of junior college, worked as a fitness 
instructor, and had a girlfriend.  The veteran was noted to 
have a four-year-old son by a high school girlfriend, though 
he had never married.  He reportedly returned to Rochester in 
June 2000 to get away from the drug culture and to be closer 
to his son.  He currently worked for a shipping company and 
hoped to enter a community college in January.  Upon 
examination, the veteran's presentation was good without 
evidence of psychosis.  The examiner assessed that the 
veteran did have panic attacks, and noted that the veteran 
was currently taking clonazepam, which reduced the incidence 
of attacks to two to three times per week.  The attacks 
lasted between five and forty minutes.  The veteran had some 
mild attention and concentration problems, and insight was 
poor.  He was currently only seeking stability in his life.  
The examiner diagnosed panic disorder without agoraphobia, 
and assigned a GAF of 58.  

The claims folder contains records of VA vocational 
assistance, with a vocational assessment in August 2001.  
Noted prior history included employment for a fitness company 
as a personal trainer from November 1999 to March 2000; 
employment as a personal trainer for another fitness company 
from July 2000 to October 2000; employment as a handler for a 
shipping company from November 2000 to February 2001; and 
employment by an airline in ramp operations and customer 
service from February 2001 until May 2001 (when he was laid 
off).  He left employment with the fitness companies due to 
relocation from California back to Rochester, New York.  The 
veteran was judged to have a good record of employment.  
Current medications included those for heartburn, 
gastroesophageal reflux disease, anxiety, high blood 
pressure, depression, and migraine symptoms.  The veteran 
indicated that he wanted to seek training prior to returning 
to work.  It was noted that the veteran had earned a 
professional certificate in personal training.  

An October 2001 VA psychiatric treatment record informs of 
the veteran working hard since returning to Rochester, but 
losing employment at an airline due to downsizing.  He 
reported having several interviews with other airlines, but 
without success in obtaining work.  He attributed this 
failure to the state of the industry.  The psychologist noted 
that the veteran had been losing confidence in himself over 
his lack of employment.  The veteran reported recent 
employment at a UPS, but having to quit the job due to 
symptoms of dizziness and lightheadedness.  He reported that 
when going without Paxil he became very dizzy.  He also 
reported sleep impairment, with ruminations over his lack of 
productivity, his finances, and his son.  He reported having 
to care of his five-year-old son every weekend, and believing 
that he would not be able to handle his son without his 
mother's help.  He reported becoming dizzy easily when 
lifting heavy objects such as during work at UPS.  He 
reported becoming somewhat agoraphobic, preferring not to 
leave his home unless he had to.  He also reported that it 
was becoming increasingly hard for him to go out and seek 
work, and reported failing a recent interview by being at a 
loss for words.  The psychologist diagnosed panic disorder 
with mild agoraphobia, assigned a GAF of 48, and expressed 
concern over the veteran's anxiety and current depressive 
symptoms.  The psychologist commented that there had clearly 
been a significant exacerbation of his condition.

Upon VA psychiatric examination in November 2001, the 
veteran's medical history and claims folder were reviewed.  
The veteran's current unemployment was noted, and the veteran 
expressed that due to his panic symptoms it was very 
difficult for him to go out and apply for work and follow 
through with interviews.  He reported that his anxiety would 
become so great that he would turn the car around and go 
home.  He added that recently he had obtained work through a 
friend, and he was currently working at a security position 
for 35 hours per week.  He reported that this was a 10 p.m. 
to 6 a.m. shift, and he expressed doubts about his ability to 
continue the job because his anxiety and panic symptoms were 
increasing.  He reported that the current schedule 
interrupted his normal sleep cycle, and this added to his 
anxiety.  The examiner observed that the veteran's condition 
had steadily declined over the past six to eight months, with 
the veteran's mother having to do a lot of errands that the 
veteran previously did himself.  The veteran reported 
inability to tolerate crowds in grocery stores, and daily 
panic attacks that could be triggered by any stressful event, 
or could occur at random.  He was working with a VA clinician 
to try to reduce panic responses and improve his capacity to 
tolerate crowded work or school situations.  He described the 
panic attacks as preceded by chest pains and sweating, and 
resulting in shortness of breath and dizziness.  For this 
reason he limited his driving.  Anxiety was higher and panic 
attacks were more frequent when the veteran went out.  The 
examiner noted that the veteran's panic and agoraphobia 
symptoms appeared to be increasing in frequency and intensity 
despite ongoing treatment, and this was causing difficulties 
with the veteran's personal life and vocational development, 
resulting in work positions that were short-lived.  The 
examiner diagnosed panic disorder with agoraphobia, and 
assigned a GAF of 51.  

VA psychological treatment records from November 2001 through 
January 2002 note that the veteran had continued sleep 
difficulties due to his late shift work.  These records also 
inform that the veteran's panic attacks were lessened when he 
continued with his medication.  The veteran reported that he 
felt dizzy when stopping his Paxil, and was advised that 
tapering Paxil would help avoid dizziness associated with 
discontinuance of that drug.  

At a February 2002 VA psychological treatment visit, the 
veteran reported continued employment as a night security 
guard, and trying to get every other Saturday off so he could 
see his son more frequently.  

Social Security records include a disability assessment 
examination with a psychiatric evaluation in December 2002.  
The veteran's mother drove him the 10 minutes to the 
evaluation.  A history of alcohol abuse from March 2002 to 
September 2002 was noted, with VA drug and alcohol 
rehabilitation in September 2002.  The veteran reported 
having six panic attacks per day, with symptoms including 
feeling like he was having a heart attack, sweating, 
palpitations, difficulty breathing, chest pain, and needing 
to escape.  However, he denied depression, anxiety, and manic 
symptoms.  The veteran was moderately tense and anxious 
during the evaluation.  Thoughts were coherent and goal 
directed, but eye contact was avoidant.  Attention and 
concentration were mildly to moderately impaired.  
Intellectual functioning was average and insight and judgment 
were good.  While the veteran was able to perform basic self-
care, he could did not cook, clean, shop, manage money, 
drive, or take public transportation.  The examiner noted 
that impairment of all these inactions was due to his anxiety 
and panic disorder, with these activities performed by the 
veteran's mother.  He was not able to manage funds due to 
difficulty concentrating.  The veteran was also not 
socializing due to his panic disorder.  The examiner 
diagnosed moderate to marked panic disorder without 
agoraphobia, with fair prognosis in light of only partial 
improvement despite two years of treatment.  

At an October 2003 VA psychological treatment evaluation, 
while the veteran was cooperative and coherent, his mood 
became anxious and depressed while he discussed his 
difficulties.  He maintained a sad affect, and described 
being upset with his current disorder and his inability to 
function due to ongoing significant anxiety, panic, and 
depression.  He also reported occasional difficulty sleeping 
and intermittent tearfulness.  The examiner assessed that the 
veteran had ongoing severe panic attacks and agoraphobia, and 
remained totally disabled and unemployable due to his 
psychiatric disorder.  

At a VA psychological treatment evaluation one week later in 
October 2003, the veteran presented with a high level of 
anxiety, and reported being tired most of the time and 
getting only a few hours of sleep each night.  He reported 
also having a lot of nightmares about being chased by persons 
wanting to harm him.  He reported having daily panic attacks, 
at times several times per day, and at times feeling as if he 
is having a stroke.  He added that he did not like driving 
more than short distances, and reported experiencing light-
headedness and feeling as if he is going to pass out.  He 
added that he worried all the time about things in the past, 
present, and future.  He also reported having some explosive 
anger due to holding in emotions.  He reported having care of 
his son a few days a week, but mother drove the hour distance 
to pick up his son because he could not tolerate the drive.  
He stated that he could not enjoy time with his son because 
he became worked up worrying about him.  He reported dating a 
woman for approximately three months, with the woman ending 
the relationship because of his anxiety and moods.  He 
expressed some relief about this because he could not handle 
the relationship.  He expressed anxiety about normal life 
events and daily activities.  He also expressed a feeling 
that currently life held no purpose.  The treating 
psychologist assessed severe panic disorder with agoraphobia, 
with incapacity for gainful employment.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where, as here, an appeal stems from an original 
rating grant, separate ratings may be awarded for distinct 
periods of time depending on the nature of the disability.  
This is called a staged rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In all cases, the Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.

The Board must ascertain the appropriate rating for the 
veteran's service-connected panic disorder with agoraphobia 
for all periods beginning from the October 2, 1999 effective 
date of service connection.  The veteran has already been 
assigned a 50-percent evaluation for that entire period, so 
the Board will consider whether a still higher rating is 
appropriate for all periods beginning October 2, 1999.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under applicable criteria, 38 C.F.R. § 4.130, Diagnostic Code 
9412, a 50 percent evaluation is warranted for panic disorder 
and/or agoraphobia where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to  
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is applicable where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

By definition, the GAF scale considers psychological, social 
and occupational functioning on a hypothetical continuum of 
mental health-illness, and does not include impairment in 
functioning due to physical (or environmental) limitations. 
AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) [hereinafter 
DSM- IV]; 38 C.F.R. § 4.125 (2003).  A score between 31 and 
40 contemplates some impairment in reality testing or 
communication or serious impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  A score between 41 and 50 contemplates serious 
symptoms or any serious impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  A GAF score of 51 to 60 represents moderate symptoms, 
with moderate difficulty in social and occupational 
functioning.  A GAF score of 61 to 70 represents some mild 
symptoms, or some difficulty in social, occupational or 
school functioning, but generally functioning pretty well, 
with some meaningful interpersonal relationships.  A GAF of 
71 to 80 represents no more than slight impairment in social, 
occupational, or school functioning, with symptoms, if 
present, being transient and expectable reactions to 
psychosocial stressors.  A GAF of 81 to 90 represents absent 
or minimal symptoms, with good functioning in all areas, 
interest and involvement in a wide range of activities, 
social effectiveness, general satisfaction with life, and no 
more than everyday problems or concerns.  

Treatment and examination records within the claims folder 
have been carefully reviewed by the Board.  As reflected in 
these records, including those addressed in detail above, the 
veteran's PTSD was of moderate severity when he exited 
service, with the veteran able to socialize, complete 
educational coursework, and engage in gainful employment.  
However, his symptoms of panic, anxiety, and agoraphobia 
gradually increased, with marked increase in frequency and 
severity of symptoms despite ongoing treatment, as noted in 
evaluations in 2001 through 2003.  As shown by symptoms 
observed by medical professionals and findings upon medical 
examinations, the panic disorder and agoraphobia did not 
significantly affect the veteran's work or social functioning 
until some time after he had returned to Rochester from 
California.  

While in California almost immediately post service, the 
veteran had completed of some post-secondary schooling, 
worked as a personal trainer, had a girlfriend, and 
simultaneously actively engaged socially in a fast social 
scene.  This level of professional and social interaction 
bespeaks a lower level of dysfunction due to the veteran's 
panic disorder with agoraphobia.  This conclusion is 
supported by findings upon VA examination most proximate to 
that period, when the veteran was examined in October 2000 
for VA psychiatric treatment.  Despite the veteran's 
difficulties obtaining a job and an apartment and despite the 
presence of current uncued panic attacks, the October 2000 VA 
examiner found the veteran to be reasonably mentally fit.  
The examiner assigned of a GAF of 85, thereby assessing a 
high level of psychiatric health with nearly absent impact on 
functioning from his panic disorder with agoraphobia.  For 
this period, the preponderance of the evidence is against 
assignment of a higher disability rating than the 50 percent 
currently assigned.  The criteria for the next higher, 70 
percent rating, inclusive of impairment with deficiencies in 
most areas, such as work school, and family relations, due to 
his panic disorder or associated symptoms, are not shown.  

At his December 2000 VA examination the veteran had some 
difficulties with attention and concentration, but did then 
work at a shipping company, and he was re-establishing a 
relationship with his son and also planning to begin some 
post-secondary studies in a local college.  Thus, while the 
veteran was found to have poor insight and some difficulties 
related to panic disorders multiple times per week, he was 
functioning at least moderately, as borne out by the 
examiner's assignment of a GAF of 58.  As noted, that GAF 
correlates with moderate symptoms or moderate impact on 
social and occupational functioning.  The preponderance of 
the evidence is thus to the effect that as of December 2000 
the veteran's panic disorder with agoraphobia resulted in 
reduced reliability and productivity due to impaired judgment 
or memory, and panic attacks still multiple times per week, 
warranting assignment of a 50 percent evaluation.  The 
veteran's level of functioning more nearly approximated that 
rating than a 70 percent rating, because symptomatology and 
level of impairment to warrant a 70 percent evaluation were 
not shown.  38 C.F.R. § 4.7.  Deficiencies in most areas of 
functioning due to near-continuous panic or depression were 
not then present, and neither were other symptoms or indicia 
of dysfunction such as are enumerated in the diagnostic 
criteria for a 70 percent evaluation.  38 C.F.R. §  4.130, 
Diagnostic Code 9412.  

As reflected in the medical records detailed above, in 2001 
the veteran worked as baggage person for an airline.  He 
could tolerate that work, but lost the position due to 
airline downsizing.  He was unable to find another baggage 
position because economic difficulties in the airline 
industry were widespread.  At his October 2001 VA treatment 
evaluation it was noted that he had a position working for 
UPS which he lost due to symptoms of dizziness and 
lightheadedness.  Around this time the veteran the also began 
having significant difficulties with sleep, with worries 
about finances and his ability to keep up at work.  After 
losing that job, the veteran's symptoms of panic and 
agoraphobia increased, with difficulties leaving the house to 
seek employment.  The October 2001 VA examiner's assessment 
of both panic and depressive symptoms, and assignment of a 
GAF of 48 with concern over the veteran's capacity to 
function, all inform of an increase in disability level, such 
that functioning in most areas was then significantly 
affected due to difficulties adapting to stressful 
circumstances including work.  Hence, the Board finds that 
the preponderance of the evidence favors a grant of a 70 
percent disability evaluation, effective from the October 
2001 VA treatment evaluation, since that is the earliest date 
at which this higher level of psychiatric impairment is 
adequately medically documented.  A still higher, 100 percent 
disability evaluation for panic disorder with agoraphobia was 
not then indicated, since the veteran did not then 
demonstrate any of the characteristics of severe impairment 
of as enumerated in the criteria for a 100 percent 
psychiatric disability evaluation, and total social and 
occupational impairment was not yet present.  38 C.F.R. 
§ 4.130.  While the veteran then had significant psychiatric 
impairment of functioning, he was still actively seeking work 
and endeavoring to function well within his circumstances.  
The preponderance of the evidence was thus against assignment 
of a  still higher, 100 percent evaluation at that time.  

Upon VA psychiatric examination in November 2001, significant 
psychiatric difficulties were still noted, and were 
reportedly exacerbated by the veteran's working a night shift 
and resulting impaired sleep.  Nonetheless, despite 
significant panic, anxiety, and agoraphobia symptoms then 
manifesting and causing interference with social and 
occupational functioning, total social and occupational 
impairment were still not present.  Neither were the other 
characteristics of severe impairment of as enumerated in the 
criteria for a 100 percent psychiatric disability evaluation.  
38 C.F.R. § 4.130.  This was still the case as of the 
veteran's February 2002 VA psychiatric treatment visit, when 
he was still employed as a night security guard.  Hence, the 
preponderance of the evidence was still against assignment of 
a 100 percent disability evaluation as late as February 2002.  

However, as observed upon Social Security disability 
examination in January 2003, the veteran was then no longer 
performing any usual activities of adult functioning due to 
symptoms of panic disorder with agoraphobia and associated 
anxiety.  His loss of engagement in such basic activities as 
driving or taking public transportation, cooking, cleaning, 
shopping, and managing money, and loss of social functioning, 
all in essence due to his panic disorder with agoraphobia, 
present what the Board considers to be a picture of total 
impairment.  The veteran reported having six panic attacks 
per day at that time.  While the examiner then concluded that 
the panic disorder was moderate to marked, the Board 
concludes that it was then effectively preclusive of social 
and occupational functioning so as to warrant assignment of a 
100 percent disability rating at that time, based on the 
preponderance of the evidence.  Subsequent VA examination and 
treatment evaluation, both in October 2003, assess still 
greater levels of impairment due to his panic disorder with 
agoraphobia.  Hence, based on the evidence of record, a 100 
percent disability rating is warranted beginning in January 
2003.  

The noted October 2001 VA psychiatric treatment evaluation 
took place on October 5, 2001.  Since that is the earliest 
date at which a 70 percent level of disability is 
established, an increased evaluation of 70 percent is 
warranted from that date.  The noted Social Security 
psychiatric evaluation was conducted on January 7, 2003, and 
hence a 100 percent rating is warranted from that date, as 
the earliest date at which that level of disability is 
established.  The Board has considered all the medical and 
non-medical evidence of record, and the evidentiary facts 
presented preponderate to support the Board's findings and 
conclusions in this decision.  

To the extent that higher disability ratings are not granted 
by this decision, the preponderance of the evidence is 
against the claim, and, therefore, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

For the period from October 2, 1999 through September 30, 
2001, a higher rating than the 50 percent assigned for panic 
disorder with agoraphobia is denied.  

For the period from October 1, 2001 through January 6, 2003, 
a 70 percent rating is granted for panic disorder with 
agoraphobia, subject to the law and regulations governing the 
payment of monetary awards.

For the period beginning January 7, 2003, a 100 percent 
rating is granted for panic disorder with agoraphobia, 
subject to the law and regulations governing the payment of 
monetary awards.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


